Citation Nr: 1229382	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-02 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for bilateral hearing loss, prior to May 24, 2008.

2.  Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that increased the Veteran's disability rating from 10 to 70 percent effective January 16, 2007, and thereafter assigned a 10 percent rating, effective May 24, 2008.  As such, the Board has identified the issues as stated on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran challenges the "reduction" of the rating for his bilateral hearing loss and asserts that higher evaluations are warranted.  

In this case, in weighing the evidence, the RO discounted a June 2009 audiological examination report because "during a review of these reports, it was noted that the speech discrimination test was not a Maryland CNC test, and therefore the examination was not valid for rating purposes.  Subsequent to the RO's decision, the United States Court of Appeals for Veterans Claims (Court) decided Savage v. Shinseki, 24 Vet. App. 259 (2011).  The Court in Savage found that it was error for VA not to seek clarification from a private doctor as to whether an audiological hearing report was based on the Maryland CNC test, or explain why such clarification was not needed or was unreasonable.  Id. at 272.  As such, this claim must be remanded.

Further, the Board notes that the last VA examination was conducted in May 2008.  The May 2008 examiner did not comment on the specific functional effects of the Veteran's hearing loss disability.  As such, the Board finds that another VA examination and opinion addressing the impact of the Veteran's hearing loss on his daily functioning is necessary to adjudicate this appeal.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

On remand, all pertinent outstanding records should be associated with the claims folder.  See 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his hearing loss disability that are not already of record.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  Regardless of the Veteran's response, any VA records from April 2008 to the present should be added to the claims file.

2.  Then, notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his hearing loss symptoms and the impact of the disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding pertinent records with the claims file, and after seeking clarification of the audiological findings in the June 2009 private medical report to determine whether the Maryland CNC test was used, schedule the Veteran for a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability. 

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and give the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN E. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

